UNITED STATES DISTRICT COURT                                                    Rev. June. 2013
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
PT AURORA INDONESIA TRADING and JIN
MAA TRADING LIMITED,
                                                                   CIVIL CASE DISCOVERY PLAN
                                             Plaintiff(s),         AND SCHEDULING ORDER
                  - against -

USARM GROUP, LLC
                                             Defendant(s).         20     CV    07045             (ER)

-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order (the "Order") is adopted, after
consultation with counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

         1.       All parties [consent] [do not consent] to conducting all further proceedings before a
                  Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
                  parties are free to withhold consent without adverse substantive consequences.(If all
                  parties consent, the remaining paragraphs of this form need not be completed.)

         2.       This case [is] [is not] to be tried to a jury.

         3.       Joinder of additional parties must be accomplished by
                  the time permitted in the Federal and Local Rules or as permitted by the
                  Court.

         4.       Amended pleadings may be filed until time permitted in the Federal and Local
                  Rules or as permitted by the Court.

         5.       Interrogatories shall be served no later than February 19, 2021 and responses
                  thereto shall be served within thirty (30) days thereafter. The provisions of Local
                  Civil Rule 33.3 [shall] [shall not] apply to this case.

         6.       First request for production of documents, if any, shall be served no later than
                  February 19, 2021.

         7.       Non-expert depositions shall be completed by October 29, 2021.

                  a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                           be held until all parties have responded to any first requests for production
                           of documents.

                 b.        Depositions shall proceed concurrently.

                  c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                    non-party depositions shall follow party depositions.

      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than September 1, 2021.

      9.    Requests to Admit, if any, shall be served no later than September 1, 2021.

      10.   Expert reports shall be served no later than November 30, 2021.

      11.   Rebuttal expert reports shall be served no later than December 30, 2021.

      12.   Expert depositions shall be completed by January 31, 2022.

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof. (see attached supplement)

      14.   ALL DISCOVERY SHALL BE COMPLETED BY January 31, 2022.

      15.   Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).


      17.   The Magistrate Judge assigned to this case is the Hon. James L. Cott                     .

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.                                                             February 2, 2022
            The next case management conference is scheduled for _____________________,
                 11:00 a.m.
            at ____________. (The Court will set this date at the initial conference.)




      SO ORDERED.

Dated: New York, New York
        _______________________
       January 21, 2021


                                                            Edgardo Ramos, U.S. District Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  x
PT AURORA INDONESIA TRADING and JIN
MAA TRADING LIMITED,

                             Plaintiffs,              CIVIL CASE DISCOVERY PLAN
                                                      AND SCHEDULING ORDER
               - against -                            (Supplement)

USARM GROUP, LLC                                      20-cv-07045(ER)

                             Defendant(s).
                                                  x

      The following additional provisions shall apply to the Civil Discovery Plan and
Scheduling Order (the “Order”) adopted in this matter:
   1. Initial Disclosures shall be served no later than February 26, 2021;

   2. Defendant shall serve its responses and objections to Plaintiffs’ Request for Production of
      Documents [Dkt. 18] and First Set of Interrogatories [Dkt. 19] no later than February 26,
      2021.
